        Case 4:19-cv-02054 Document 1 Filed on 06/06/19 in TXSD Page 1 of 8



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PARVATI HOSPITALITY, INC.                      §
dba RODEWAY INN                                §
              Plaintiff                        §
                                               §
v.                                             §       Civil Action No. 4:19-cv-2054
                                               §
SELECTIVE INSURANCE COMPANY                    §
OF THE SOUTHEAST                               §
             Defendant                         §

               PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

        Plaintiff PARVATI HOSPITALITY, INC. dba RODEWAY INN (“Rodeway” or

“Plaintiff”) files this Original Complaint & Jury Demand against Defendant SELECTIVE

INSURANCE COMPANY OF THE SOUTHEAST (“Selective” or “Defendant”) and would

respectfully show the following:

                                               Parties

        1.     Parvati Hospitality, Inc. dba Rodeway Inn is a domestic for-profit corporation

located and operating in the State of Texas.

        2.     The Defendant, Selective Insurance Company of the Southeast, is a private

insurance Defendant authorized to and doing business in Texas. Defendant is appearing as a Write-

Your-Own (“WYO”) National Flood Insurance Program (“NFIP”) carrier under the authority of the

NFIA.    Pursuant to 44 C.F.R. § 62.23(d) and (i)(6), Selective is responsible for adjusting,

settlement, payment, and defense of all claims arising from flood insurance policies. The Defendant

is authorized to do and does business in the State of Texas. The Defendant may be served with

process to Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701-

3218.




                                                   1
       Case 4:19-cv-02054 Document 1 Filed on 06/06/19 in TXSD Page 2 of 8



                                       Venue & Jurisdiction

       3.      This action arises as a result of the Defendant’s denial of Rodeway’s flood insurance

claims under the National Flood Insurance Act of 1968, as amended (“NFIA”; 42 U.S.C. § 4001 et

seq.), the Federal Emergency Management Agency’s (“FEMA”) regulations, and federal common

law.

       4.      This breach of contract action involves breaches of a Standard Flood Insurance

Policy (“SFIP”), specifically General Property Forms, 44 C.F.R. Pt. 61, Appx. A(2) that the

Defendant sold to Rodeway pursuant to the NFIA.

       5.      This Court has original, exclusive jurisdiction over this matter pursuant to 42 U.S.C.

§ 4072. In addition, this Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1331 because the interpretation of the SFIP, a federal regulation, creates numerous, substantial

federal questions.

       6.      The property made the basis of this action is located at 2402 Houston Blvd., South

Houston, Texas 77587 (“property”) which is located in the Southern District of Texas. Accordingly,

venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and (c) and 42 U.S.C. § 4072.

                                       Factual Background

       7.      The Defendant sold Rodeway an SFIP for the subject property bearing policy

number FLD1024991. The SFIP is set forth at 44 C.F.R. Pt. 61, Appx. A(2), and is incorporated

herein by reference. Rodeway had paid all necessary premiums, and the SFIP was in full force

and effect during its term and at all relevant times on the date of the flood loss.

       8.      The SFIP issued to Rodeway covered flood damage to the subject property for the

building property described under Coverage A; personal property described under Coverage B

debris and loss avoidance measures as described under Coverage C; and costs incurred to comply




                                                  2
      Case 4:19-cv-02054 Document 1 Filed on 06/06/19 in TXSD Page 3 of 8



with state or local flood plain management laws or ordinances as described under Coverage D

(also known as Increased Cost of Compliance or ICC). This lawsuit specifically does not seek

any claim under Coverage D.

       9.      On or about August 25, 2017, Hurricane Harvey began impacting the Texas coast

causing widespread, devastating, long-duration flooding (the “Flood”) throughout much of

southeast Texas, and ultimately flooding Rodeway’s property.

       10.     As a direct and proximate result of the Flood, Rodeway suffered a direct physical

loss to the subject property. Rodeway’s property was inundated with contaminated floodwaters

for several days causing physical changes and damages directly by and from flood to the subject

properties. Rodeway has incurred and continues to incur significant expenses to restore the

properties to pre-flood condition.

       11.     Rodeway timely notified the Defendant of these flood insurance losses, as

required by Article VII.J.1. of the SFIP.

       12. The Defendant hired and sent an adjuster to Rodeway’s property to inspect, prepare

damage estimates and Proofs of Loss, and to make adjustment recommendations, subject to the

approval of the Defendant.

       13.     The Defendant and the adjuster prepared damage estimates and Proofs of Loss,

but they chose to not comply with the provisions and requirements of the SFIP and FEMA’s

rules, regulations, guidance, and Adjuster Claims Manual. Ultimately, Rodeway realized that

numerous flood damaged items had been omitted and/or significantly underpaid by the

Defendant.

       15.     Rodeway complied with all conditions precedent within the SFIP prior to filing

this lawsuit, including, but not limited to, timely notifying the insurance Defendant of the losses




                                                3
      Case 4:19-cv-02054 Document 1 Filed on 06/06/19 in TXSD Page 4 of 8



and submitting timely Proofs of Loss. Despite receipt of the documentation evidencing the

Defendant’s substantial underpayment, Defendant has delayed and denied these claims, which

are due and owed under the SFIP.

                                     The Defendant’s Duties

       16.     The Defendant entered into the Financial Assistance/Subsidy Arrangement (the

“Arrangement”) with FEMA, which authorizes the Defendant to issue SFIPs, and the “Company

shall investigate, adjust, settle and defend all claims or losses arising from policies issued under

this Arrangement.” Art. II.F.

       17.     The Arrangement states that the “Company shall comply with written standards,

procedures, and guidance issued by FEMA or FIA relating to the NFIP and applicable to the

Company.” Art. G.1.

       18.     Further, the “Company is solely responsible for its obligations to its insured under

any policy issued pursuant hereto, such that the Federal Government is not a proper party to any

lawsuit arising out of such policies.” Art. XVI.

       19.     Federal regulations set out the procedures to be used by WYO companies, such as

Defendant. 44 C.F.R. Section 62.23(i) states in pertinent part:

               (1) WYO companies will adjust claims in accordance with general
               company standards, guided by NFIP Claims manuals. The Arrangement
               provides that claim adjustments shall be binding upon the FIA.

               (2) The WYO Company may use its staff adjusters, independent adjusters,
               or both. It is important that the Company’s Claims Department verifies the
               correctness of the coverage interpretations and reasonableness of the
               payments recommended by the adjusters.

                                                   ***

               (4) The normal catastrophe claims procedure currently operated by a
               WYO Company should be implemented in the event of a claim




                                                    4
      Case 4:19-cv-02054 Document 1 Filed on 06/06/19 in TXSD Page 5 of 8



               catastrophe situation. Flood claims will be handled along with other
               catastrophe claims.

                                                ***

               (10) The customary content of claim files will include coverage
               verification, normal adjuster investigations, including statements where
               necessary, police reports, building reports and investigations, damage
               verification and other documentation relevant to the adjustment of claims
               under the NFIP's and the WYO Company’s traditional claim adjustment
               practices and procedures. The WYO Company’s claim examiners and
               managers will supervise the adjustment of flood insurance claims by staff
               and independent claims adjusters.

       20.     The SFIP at 44 C.F.R. Pt. 61, Appx. A(2), Article VII.M states that the carrier

“will adjust all losses with you. … Loss will be payable within 60 days after we receive your

proof of loss … and: a. We reach an agreement with you; b. There is an entry of valid judgment;

or c. There is a filing of an appraisal award with us, as provided in VII.P.”

       21.     Courts have held that interpretation of the SFIP should be “uniform throughout

the country and that coverage should not vary from state to state.” C.E.R. 1988, Inc. v. Aetna

Cas. & Sur. Co., 386 F.3d 263, 267 (3d Cir. 2004).

       22.     Despite FEMA’s extensive rules, detailed regulations, and guidance, this

Defendant has either failed to establish general company standards or has failed to fully comply

with FEMA’s rules and regulations resulting in an adjustment that omitted covered items and

undervaluing other covered items.

       23.     Defendant’s adjustment was based upon the arbitrary and capricious application

of some of FEMA’s rules, regulations and guidance, which created a disparate impact on

Rodeway under the NFIP.

       24.     As will be shown at trial of this matter, the Defendant chose not to comply with

the written standards, procedures, and guidance issued by FEMA, which in turn directly and




                                                 5
       Case 4:19-cv-02054 Document 1 Filed on 06/06/19 in TXSD Page 6 of 8



unfairly impacted the adjustment of Rodeway’s flood claims resulting in gross underpayment

under the SFIP.

                                       Breach of Contract


        25.     Rodeway re-alleges and incorporates each and every allegation set forth above as

if set forth fully herein.

        26.     This is an action for damages as a result of the Defendant’s breach of the SFIP,

insurance contract.

        27.     Rodeway and the Defendant entered into an insurance contract when Rodeway

purchased from the Defendant the above referenced SFIP, 42115045848007 for the subject

property

        28.     The SFIP, at all times relevant, provided flood insurance coverage to Rodeway

for, among other things, physical damages to the subject property caused by or from flood.

        29.     Beginning on or about August 25, 2017, Rodeway’s property flooded for an

extended period of time. The Flood physically changed and damaged the subject property.

        30.     Rodeway fully performed under the contract by having paid all premiums when

due, satisfying all SFIP requirements, including but not limited to Articles VII.J., and VII.R, and

cooperating with the Defendant and its adjuster.

        31.     Rodeway complied with all conditions precedent to recovery, including but not

limited to timely notification of the flood losses and submitting complete Proofs of Loss with

supporting documentation.

        32.     The Defendant materially breached the SFIP when it wrongly failed to pay

Rodeway for all covered damages caused directly by and from Flood. Further, the Defendant

breached the SFIP when it failed to pay for covered but omitted flood damaged items and when



                                                   6
       Case 4:19-cv-02054 Document 1 Filed on 06/06/19 in TXSD Page 7 of 8



it underpaid numerous flood damaged items in the subject property. Moreover, the Defendant

breached the contract of insurance when it failed to perform other obligations it owed Rodeway

under the SFIP.

       33.     By virtue of its various breaches of contract, including the choice not to pay

Rodeway for Rodeway’s covered losses, the Defendant is liable to and owes Rodeway for the

actual damages Rodeway sustained as a foreseeable and direct result of the breaches of contract

and all costs associated with recovering, repairing, and/or replacing the covered, flood damaged

properties in accordance with the SFIP, together with all costs, expenses, and relief as allowed by

law.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Rodeway, prays that after due proceedings

are heard, that this Court enter Judgment in favor of Rodeway, and against the Defendant for all

amounts that Rodeway proves at trial of this matter for damages due to the Defendant’s breach of

the insurance contract, and for costs, expenses, and other relief that this Honorable Court may

deem just and proper.

                                                     Respectfully submitted,

                                                     RAIZNER SLANIA, LLP



                                                     _____________________________
                                                     JEFFREY L. RAIZNER
                                                     State Bar No. 00784806
                                                     Southern District Bar No. 15277
                                                     ANDREW P. SLANIA
                                                     State Bar No. 24056338
                                                     Southern District Bar No. 1057153
                                                     AMY B. HARGIS
                                                     State Bar No. 24078630
                                                     Southern District Bar No. 1671572


                                                7
      Case 4:19-cv-02054 Document 1 Filed on 06/06/19 in TXSD Page 8 of 8



                                                   BEN WICKERT
                                                   State Bar No. 24066290
                                                   Southern District Bar No. 973044
                                                   efile@raiznerlaw.com
                                                   2402 Dunlavy Street
                                                   Houston, Texas 77006
                                                   Phone: 713.554.9099
                                                   Fax: 713.554-9098
                                                   ATTORNEYS FOR PLAINTIFF




                                      JURY DEMAND

Plaintiff hereby demands a trial by jury, a right enshrined in the Constitution of the United
States of America and the State of Texas and preserved by the sacrifices of many. The necessary
jury fee has been paid.




                                           _____________________________
                                           ANDREW P. SLANIA




                                              8
